        Case 1:17-cv-00315-AW-HTC Document 57 Filed 11/23/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

COREY K. JOHNSON,
        Petitioner,
v.                                                 Case No. 1:17-cv-315-AW-HTC
SECRETARY, FLORIDA DEP’T OF
CORRECTIONS,
     Respondent.
_______________________________/
          ORDER ADOPTING REPORT AND RECOMMENDATION

        Petitioner Cory K. Johnson filed a § 2254 petition challenging his conviction

in State v. Johnson, 2014-CF-1062-A, in the Eighth Judicial Circuit, in and for

Alachua County, Florida. I have carefully considered the magistrate judge’s June 22,

2020 Report and Recommendation, which recommends denial. ECF No. 54. Johnson

was granted an extension of time to file objections, ECF No. 56, but he has filed

none.

        I agree with the magistrate judge that Johnson has not shown entitlement to

relief on any of his three asserted grounds. First, as to the claim regarding the lack

of a Faretta hearing, I agree that Johnson has not shown that the state court had no

a reasonable basis for denying relief. It would have been reasonable to conclude that

Johnson did not make an unequivocal request for self-representation. The trial-court

transcript does attribute to Johnson a statement that “I wish now to represent


                                          1
      Case 1:17-cv-00315-AW-HTC Document 57 Filed 11/23/20 Page 2 of 3




myself.” ECF No. 27-3 at 59. The state argues this was a transcription error, and that

seems at least plausible considering the context of the statement in the overall

exchange. But even assuming that Johnson said what the transcript attributes to him,

it would not have been unreasonable for the state court to conclude based on all the

circumstances—including the motion at issue and everything that was said before

and after that statement—that Johnson did not unequivocally request to represent

himself.

      Next, I agree with the magistrate judge that the Fourth Amendment claim

cannot succeed. See Bradley v. Nagle, 212 F.3d 559, 564 (11th Cir. 2000)

(explaining that “federal courts are precluded from conducting post-conviction

review of Fourth Amendment claims where state courts have provided ‘an

opportunity for full and fair litigation’ of those claims” (quoting Stone v. Powell,

428 U.S. 465, 494 (1976)).

      I also agree with the magistrate judge that Johnson is not entitled to relief on

his third claim, which alleges ineffective assistance of counsel.

      The last issue is whether a certificate of appealability should issue. I conclude

that Johnson has not “made a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c), so a COA will be denied.




                                          2
      Case 1:17-cv-00315-AW-HTC Document 57 Filed 11/23/20 Page 3 of 3




      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 54) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “The § 2254 petition is

DENIED without an evidentiary hearing.”

      3.     A certificate of appealability is DENIED.

      4.     The clerk will close the file.

      SO ORDERED on November 23, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                              3
